July 27, 2012 VIA EDGAR Suzanne Hayes Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re: Royal Bank of Canada Registration Statement on Form F-3 Filed May 18, 2012 File No. 333-181552 Dear Ms. Hayes: Pursuant to Rule 461 of the Securities Act of 1933, as amended, Royal Bank of Canada (the "Bank") and RBC Covered Bond Guarantor Limited Partnership (the “Guarantor”) respectfully request that the effective date of the Registration Statement on Form F-3 (File No. 333-181552), as amended by Amendment No. 1 and Amendment No. 2 to Form F-3, be accelerated by the Securities and Exchange Commission (the "Commission") to 2:00 p.m Eastern Daylight Time on July 30, 2012, or as soon as practicable thereafter. The Bank and the Guarantor hereby acknowledge that: (i) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Bank or the Guarantor from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) the Bank and the Guarantor may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. U.S. Securities and Exchange Commission Page 2 The Bank and the Guarantor request that they be notified of such effectiveness by a telephone call to David Power at (416) 974-4751 and that such effectiveness also be confirmed in writing. ROYAL BANK OF CANADA, By: /s/David Power David Power Vice President RBC COVERED BOND GP, INC. in its capacity or general partner of RBC COVERED BOND GUARANTOR LIMITED PARTNERSHIP By: /s/David Power David Power President and Director RBC Covered Bond GP, Inc. cc: Paul Guthrie, Royal Bank of Canada Erin Dion, Royal Bank of Canada David M. Lynn, Morrison & Foerster LLP Jerry R. Marlatt, Morrison & Foerster LLP
